Newton, J.
This is an appeal from an alleged excessive sentence. The judgment and sentence are affirmed.
Defendant was convicted of receiving stolen property valued in excess of $100. A stolen automobile was stripped in a garage owned by defendant’s father. Defendant made arrangements for the use of the garage in exchange for parts of the automobile. His father did not appear to be implicated. Defendant was also charged with being an accessory to the theft but the record fails to disclose how this charge was disposed of. Presumably it was dropped on entry of a plea of guilty to the charge of receiving stolen property. Defendant was placed on probation and 3 days later was again arrested on charges of being an accessory to breaking and entering an automobile and carrying a concealed weapon. The order of probation was set aside and defendant sentenced to not less than 5 nor more than 7 years in the Nebraska Penal and Correctional Complex.
It appears that this was the first felony conviction of defendant. As a result, the court dealt lightly with him and ordered probation. His immediate violation of the order by the commission of two more offenses conclusively demonstrated a fixed criminal tendency and contempt for the leniency shown him. The sentence was within statutory limits and there has not been an abuse of discretion.
Where a sentence has been imposed within statutory limits, it will not be disturbed in the absence of an abuse of discretion. See State v. Gamron, 186 Neb. 249, 182 N. W. 2d 425.
*488The judgment of the district court is affirmed.
Affirmed.